            Case 1:20-cv-10575-LTS-SLC Document 54 Filed 01/21/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 X------------------------------------------------------X
 JLM COUTURE, INC,                                             Case No.: 20-CV-10575 (LTS)(SLC)

                                     Plaintiff,
                                                                     CONFIDENTIALITY
                               v.                                    STIPULATION AND
                                                                    PROTECTIVE ORDER

    HAYLEY PAIGE GUTMAN,

                                      Defendant.
    X------------------------------------------------------X


           WHEREAS, the Parties having agreed to the following terms of confidentiality, 1 and the
    Court having found that good cause exists for the issuance of an appropriately tailored
    confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

           ORDERED that the following restrictions and procedures shall apply to the information
    and documents exchanged by the parties in connection with the pre-trial phase of this action:

        1.      Counsel for any party may designate any document or information, in whole or in part,
as confidential if counsel determines, in good faith, that such designation is necessary to protect the
interests of the client in information that is proprietary, a trade secret or otherwise sensitive non-
public information. Information and documents designated by a party as confidential will be stamped,
imprinted or otherwise labeled as “CONFIDENTIAL.” Confidential Material may also be designated
“CONFIDENTIAL - ATTORNEY EYES ONLY” if counsel determines, in good faith, that such
designation is necessary to protect the interests of the client and believes that the information is so
highly sensitive that its disclosure to the other party in this litigation could result in significant
competitive or commercial disadvantage to the Designating Party. Information designated as
“CONFIDENTIAL - ATTORNEY EYES ONLY” is subject to all the same restrictions and
procedures described herein, except that material designated as “CONFIDENTIAL - ATTORNEY
EYES ONLY” is subject to the additional protection of more limited disclosure as stated in Paragraph
6. Information designated as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY EYES
ONLY” is referred to collectively as “Confidential Information” herein.

       2.     To the extent that discovery is being requested on an expedited basis, counsel for any
party may designate a document, or make a blanket “CONFIDENTIAL” designation on documents,
to be produced without violating paragraph 1 if the level of scrutiny reasonably required in

1The parties have agreed to the terms of this Confidentiality Stipulation and [Proposed] Protective
Order (the “Order”) without waiver of any position or objection as to any request for expedited
discovery. Furthermore, both parties reserve the right to seek leave for the entry of a more
comprehensive protective Order with additional protections that may be appropriate as this action
progresses.
                                                 1
          Case 1:20-cv-10575-LTS-SLC Document 54 Filed 01/21/21 Page 2 of 7



designating such documents is impractical and the party has a good faith basis to believe that the
documents contain confidential information. If any party intends to use a document later in this
action that was produced on an expedited basis and is designated as “CONFIDENTIAL” or
“CONFIDENTIAL - ATTORNEY EYES ONLY”, such as making a publicly viewable Court filing,
the parties shall meet and confer in good faith in order to determine which, if any, such documents
should be re-labeled to remove or narrow the designation as appropriate. If material cannot be so
labeled, the producing party may designate the documents as “CONFIDENTIAL” or
“CONFIDENTIAL - ATTORNEY EYES ONLY” by sending written notice to the receiving party
for each document that the producing party asserts is “CONFIDENTIAL” or “CONFIDENTIAL -
ATTORNEY EYES ONLY”. Any designation that is inadvertently omitted during production may
be corrected by providing counsel for all parties with written notice as soon as such omission is
determined. Any document whose cover page, text, or accompanying letter of transmittal states that
it is confidential, privileged and/or proprietary business information shall be deemed confidential
without any further labeling thereof. Copies or excerpts of information contained within, or
summaries, notes or charts containing any information, document, or thing designated as
“CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY EYES ONLY” shall be treated in
accordance with this Order.

       3.      The Confidential Information disclosed will be held and used by the person receiving
such information solely for use in connection with the action, in accordance with the terms of this
Order, and other than as provided herein, will not disclose any Confidential Information, including
any excerpts therefrom, or make it available to any person or entity.

       4.       In the event a party challenges another party’s designation of confidentiality, counsel
shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the challenging
party may seek resolution by the Court. Nothing in this Protective Order constitutes an admission by
any party that Confidential Information disclosed in this case is relevant or admissible. Each party
reserves the right to object to the use or admissibility of the Confidential Information.

          5.    All documents designated as “CONFIDENTIAL” shall not be disclosed to any person,
except:

               a.     The parties to this action and their employees and agents, provided that such
                      disclosure is needed to assist in the prosecution or defense of this action.

               b.     Counsel for the parties, including in-house counsel;

               c.     Employees of counsel for the parties assigned to and necessary to assist in the
                      litigation;

               d.     Consultants or experts assisting in the prosecution or defense of the matter, to
                      the extent deemed necessary by counsel;

               e.     Court reporters, stenographers, and/or videographers transcribing or otherwise
                      recording the testimony or argument at a hearing, trial, or deposition in this
                      case or any appeal;

                                                    2
        Case 1:20-cv-10575-LTS-SLC Document 54 Filed 01/21/21 Page 3 of 7



              f.       Photocopy, document imaging, and database service providers and
                       consultants retained by counsel to set up, maintain and/or operate computer
                       systems, litigation databases or to convert data for inclusion in such
                       databases; and

             g.       The Court (including the mediator, or other person having access to any
                      Confidential Information by virtue of his or her position with the Court).

        6.     All documents designated as “CONFIDENTIAL - ATTORNEY EYES ONLY” shall
not be disclosed to any person, except:

              a.       Outside counsel for the parties;

              b.       Employees of counsel for the parties assigned to and necessary to assist in the
                       litigation;

              c.       Consultants or experts assisting in the prosecution or defense of the matter, to
                       the extent deemed necessary by counsel;

              d.       Court reporters, stenographers, and/or videographers transcribing or otherwise
                       recording the testimony or argument at a hearing, trial, or deposition in this case
                       or any appeal;

              e.       Photocopy, document imaging, and database service providers and consultants
                       retained by counsel to set up, maintain and/or operate computer systems,
                       litigation databases or to convert data for inclusion in such databases; and

              f.       The Court (including the mediator, or other person having access to any
                       Confidential Information by virtue of his or her position with the Court).


        7.         Prior to disclosing or displaying the Confidential Information to any person, counsel
must:

              a.      Inform the person of the confidential nature of the information or documents;

              b.      Inform the person that this Court has enjoined the use of the information or
                      documents by him/her for any purpose other than this litigation and has enjoined
                      the disclosure of the information or documents to any other person; and

              c.      With the exception of person(s) listed in Paragraph 5(b) or (c) and 6(a) or (b),
                      require each such person to sign an agreement to be bound by this Order in the
                      form attached as Exhibit A.

        8.       The disclosure of a document or information without designating it as
“CONFIDENTIAL or “CONFIDENTIAL - ATTORNEY EYES ONLY” shall not constitute a
waiver of the right to designate such document or information as such. If so designated, the document
or information shall thenceforth be treated as in accordance with its designation subject to all the terms
                                                    3
        Case 1:20-cv-10575-LTS-SLC Document 54 Filed 01/21/21 Page 4 of 7



of this Stipulation and Order.

        9.       Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft) exchanged
in discovery shall be maintained by the receiving party in a manner that is secure and confidential and
shared only with authorized individuals in a secure manner. The producing party may specify the
minimal level of protection expected in the storage and transfer of its information. In the event the
party who received PII experiences a data breach, it shall immediately notify the producing party of
same and cooperate with the producing party to address and remedy the breach. Nothing herein shall
preclude the producing party from asserting legal claims or constitute a waiver of legal rights and
defenses in the event of litigation arising out of the receiving party’s failure to appropriately protect
PII from unauthorized disclosure.

        10.      Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
product protected documents or communications, electronically stored information (“ESI”) or
information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or
protection from discovery in this case or in any other federal or state proceeding. This Order shall be
interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
contained herein is intended to or shall serve to limit a party’s right to conduct a review of documents,
ESI or information (including metadata) for relevance, responsiveness and/or segregation of
privileged and/or protected information before production.

       11.      Notwithstanding the designation of information as “CONFIDENTIAL or
“CONFIDENTIAL - ATTORNEY EYES ONLY” in discovery, there is no presumption that such
information shall be filed with the Court under seal. In the event that a party wishes to use any
“Confidential Information” information designated as “CONFIDENTIAL” or “CONFIDENTIAL -
ATTORNEY EYES ONLY” in any paper filed with the Court in this litigation, which comprise,
excerpt, reproduce, paraphrase, or contain designated “Confidential Information”, the party shall file
such materials under seal, in accordance with A.5 of the Individual Practices of Judge Swain covering
Redactions and Filing Under Seal or I.G of the Individual Practices of Judge Cave, as applicable.
Except the three (3) day notice period in A.5 of the Individual Practices of Judge Swain shall not
prohibit a party from seeking to file documents under seal, that have been so designated by the
opposing party, in connection with the pending preliminary injunction request.

        12.     At the conclusion of litigation, Confidential Information and any copies thereof shall
be promptly (and in no event later than 30 days after entry of final judgment no longer subject to
further appeal) returned to the producing party or certified as destroyed, except that the parties’
counsel shall be permitted to retain their working files on the condition that those files will remain
protected.

       13.      Nothing herein shall preclude the parties from disclosing material designated to be
Confidential Information if otherwise required by law or pursuant to a valid subpoena.




                                                   4
        Case 1:20-cv-10575-LTS-SLC Document 54 Filed 01/21/21 Page 5 of 7



 SO STIPULATED AND AGREED.


Dated: January 19, 2021                     Dated: January 19, 2021
       New York, New York                          New York, New York

ADELMAN MATZ P.C.                           HAYES AND BOONE, LLP


By:    /s/ Sarah M. Matz                    By: /s/ Joseph Lawlor
Sarah M. Matz, Esq.                         Joseph Lawlor, Esq.
1173A Second Avenue, Suite 153              30 Rockefeller Plaza, 26th Floor
New York, NY 10065                          New York, New York 10112
Phone: (646) 650-2207                       Phone: (212) 659-7300
Email: sarah@adelmanmatz.com                Email: joseph.lawlor@haynesboone.com
Attorneys for Plaintiff JLM Couture, Inc.   Attorneys for Defendant Hayley Paige Gutman



Dated: New York, New York
       January 19, 2021

                                                       SO ORDERED.



                                                       SARAH L. CAVE
                                                       United States Magistrate Judge

                                            The parties' proposed protective order (ECF No. 49-1)
                                            is ADOPTED. The Clerk of Court is respectfully
                                            directed to close ECF No. 49.

                                            SO-ORDERED 1/21/21




                                            5
         Case 1:20-cv-10575-LTS-SLC Document 54 Filed 01/21/21 Page 6 of 7




                                                   Exhibit A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 X------------------------------------------------------X
 JLM COUTURE, INC,                                          Case No.: 20-CV-10575 (LTS)(SLC)

                                  Plaintiff,

                            v.


 HAYLEY PAIGE GUTMAN,

                                   Defendant.
 X------------------------------------------------------X

    DECLARATION OF_____________________ UNDER CONFIDENTIALITY ORDER

        I, ________________________________,pursuant to 28 U.S.C. § 1746, declare under

the penalty of perjury, as follows:

        1.       I am presently employed by _________________________________, and my

current address is __________________________________________.

        2.       I have been informed by counsel that certain documents or information to be disclosed

to me in connection with the matter entitled have been designated as confidential. I have been

informed that any such documents or information labeled “CONFIDENTIAL” or “CONFIDENTIAL

- ATTORNEY EYES ONLY” are confidential by Order of the Court.

        3.       I have read the Confidentiality Stipulation and Order dated ________________

(collectively “the Confidentiality Order”) and agree to comply with and be bound by each of the

applicable terms.

        4.       I hereby acknowledge and agree that any information or material designated as

“CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY EYES ONLY” that I receive or review

in this lawsuit is provided to me pursuant to the terms and restrictions of the Confidentiality Order.


                                                        6
        Case 1:20-cv-10575-LTS-SLC Document 54 Filed 01/21/21 Page 7 of 7



I hereby agree that I will not disclose any information contained in such documents to any other

person. I further agree not to use any such information for any purpose other than this litigation.

        5.     I understand that I am to handle all of the materials that I receive which have been

designated as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY EYES ONLY” in a manner

consistent with the Confidentiality Order. No later than thirty (30) days after final termination of this

litigation, including any and all appeals, or resolution through settlement, I agree to return to the

counsel of record who provided me with such materials all information and documents designated

as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY EYES ONLY” including all copies,

extracts, and summaries thereof (and including those I prepared), or I will certify in writing that all

such materials have been destroyed. Such return or destruction shall not relieve me from any of the

continuing obligations imposed upon me by the Confidentiality Order.

        6.     I hereby submit myself to the jurisdiction of the United States District Court for the

Southern District of New York for the limited purpose of assuring my compliance with the

Confidentiality Order.

       I declare under penalty of perjury that the foregoing is true and correct.

 Dated:_______________________                    By:______________________________________
                                                     (signature of declarant)

                                                        ______________________________________
                                                        (printed name of declarant)




                                                    7
